Broyles, C. J.
The defendant was tried in the criminal court of Atlanta on an accusation containing two counts. The first count charged he was in the possession of 250 gallons of whisky, and the second count charged that he had permitted distilling apparatus to be located on his premises. He was found guilty on both counts. The offenses were misdemeanors, and, as all persons who assist or aid another in the commission of such offenses are guilty as principals therein, the evidence adduced upon the trial authorized the jury to find, beyond a reasonable doubt, and to the exclusion of *435every other reasonable hypothesis, that the defendant was guilty on both counts of the accusation.
None of the various special assignments of error raises any new or novel question or requires a reversal of the judgment, and the judge of the superior court did not err in overruling the certiorari. The cases cited in the brief of counsel for the plaintiff in error are distinguished by their particular facts from this case.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.